Title: From Thomas Jefferson to George Washington, 30 December 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia, Decr. 30. 1793.

Certain proceedings of the Ministers of the United States abroad, on behalf of M. de la Fayette rendering it necessary that I should do myself the honor of addressing you on that subject in order that the proper sanction may be obtained for what is done, I shall be justified by the interest which yourself and our fellow citizens generally feel in the fortunes and sufferings of that Gentleman in suggesting something more for his future aid.
Soon after his captivity and imprisonment, and before the Ministers had received our instructions to endeavor to obtain his liberation, they were apprised that his personal restraint, and the peculiar situation of his fortune disabled him from drawing resources from that, and would leave him liable to suffer for subsistence, and the common necessaries of life. After a consultation by letter, therefore, between our ministers at Paris, London, and the Hague, they concurred in opinion that they ought not in such a case to wait for instructions from hence, but that his necessities should be provided for until they could receive such instructions. Different sums have been therefore either placed at his disposal, or answered on his draughts, amounting, as far as we hitherto know to about twelve or thirteen hundred Guineas. This has been taken from a fund not applicable by law to this purpose nor able to spare it: and the question is whether, and how it is to be made good? To do this, nothing more is requisite than that the United States should not avail themselves of the Liberalities of M. de la Fayette, yielded at a moment when neither he nor we could foresee the time when they would become his only resource for subsistence. It appears by a statement from the War Office, hereto annexed, that his pay and commutation as a major General in the service of the United States, to the 3rd. of Nov. 1783. amounted to 24,100 dolls. thirteen Cents exclusive of ten years interest elapsed since that time, to the payment of which the following obstacle has occurred. At the foot of the original engagement by Mr. Deane, a copy of which is hereto annexed,  that a certain roll of officers there
 named, and of which M. de la Fayette was one, should be taken into the american service in the grades there specified, M. de la Fayette alone has subjoined for himself a declaration that he would serve without any particular allowance or pension. It may be doubted whether the words in the original French do strictly include the general allowance of pay and commutation.  And if they do, there is no evidence of any act of acceptance by Congress. Yet, under all the circumstances of the case, it is thought that the legislature alone is competent to decide it. If they decline availing the United States of the declaration of M. de la Fayette, it leaves a fund which not only covers the advances which have been made, but will enable you to take measures for his future relief. It does it too, in a way which can give offence to nobody, since none have a right to complain of the payment of a debt, that being a moral duty, from which we cannot be discharged by any relation in which the creditor may be placed as to them. I therefore take the liberty of proposing that this matter may be submitted to the consideration of the Legislature, who will determine in their wisdom whether the supplies already furnished, or any others in future, shall be sanctioned by them, and made good in the way here suggested, or in any other which they shall deem more proper. I have the honor to be, with the most perfect respect & attachment, Sir, Your most obedient and most humble servant

Th: Jefferson

